ORDER
The Disciplinary Review Board having petitioned the Supreme Court for an order temporarily suspending ANDRE L. McGUIRE of NEWARK, who was admitted to the bar of this State in 1985, from the practice of law for his failure to comply with a fee arbitration determination, and for the imposition of a sanction of $500, and respondent having failed to appear on the return date of the Order to Show Cause in this matter, and good cause appearing;
It is ORDERED that ANDRE L. McGUIRE is suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that respondent shall pay a sanction in the amount of $500 to the Ethics Financial Committee within fourteen days of the filing date of this order; and it is further
*498ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of ANDRE L. McGUIRE, wherever situate, pending further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ANDRE L. McGUIRE, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that ANDRE L. McGUIRE be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.